SUPPLEMENT DATED DECEMBER 6, 2012 FIRST INVESTORS LIFE SERIES FUNDS PROSPECTUS DATED MAY 1, 2012 1. The information in “The Funds Summary Section” for the Government Fund under the heading “Portfolio Manager” on page 9 is deleted in its entirety and is replaced with the following: Portfolio Manager: Clark D. Wagner, Director of Fixed Income, serves as Co-Portfolio Manager of the Fund and has served as Portfolio Manager or Co-Portfolio Manager of the Fund since 1995. Rodwell Chadehumbe has served as Co-Portfolio Manager of the Fund since December 2012. 2. The information in “The Funds Summary Section” for the Target Maturity 2015 Fund under the heading “Portfolio Manager” on page 31 is deleted in its entirety and is replaced with the following: Portfolio Manager: Clark D. Wagner, Director of Fixed Income, serves as Co-Portfolio Manager of the Fund and has served as Portfolio Manager or Co-Portfolio Manager of the Fund since 1995. Rodwell Chadehumbe has served as Co-Portfolio Manager of the Fund since December 2012. 3. The information in the “Fund Management In Greater Detail” section on page 60 related to Clark Wagner in the fourth paragraph is replaced and the information related to Rodwell Chadehumbe is added at the top of page 61 before the heading “The Subadvisers.” as follows: Clark D. Wagner has served as Director of Fixed Income since 2001.He serves as Co-Portfolio Manager of the Government Fund and Target Maturity 2015 Fund and has served as Portfolio Manager or Co-Portfolio Manager of the Government Fund since 1995 and Target Maturity 2015 Fund since 1999.He also serves as Co-Portfolio Manager of the Investment Grade Fund and has served as Portfolio Manager or Co-Portfolio Manager of the Fund since 2007.He also serves as a Portfolio Manager and Co-Portfolio Manager for certain other First Investors Funds and has been a Portfolio Manager with FIMCO since 1991. Rodwell Chadehumbe has served as Co-Portfolio Manager of the Government Fund and Target Maturity 2015 Fund since December 2012 and serves as Co-Portfolio Manager for another First Investors Fund.Prior to joining FIMCO in 2012, Mr. Chadehumbe served as Portfolio Manager at Fifth Third Asset Management, Inc. (2008-2012) and at Fifth Third Private Bank (2006-2008). * Please retain this Supplement for future reference. LSP1212 SUPPLEMENT DATED DECEMBER 6, 2012 FIRST INVESTORS LIFE SERIES FUNDS STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2012 1. The information in the “Portfolio Managers” section under the heading “A. Other Accounts Managed by Portfolio Managers for Fiscal Year Ended December 31, 2011” on page I-12 related to Rodwell Chadehumbe is added as follows: A. Other Accounts Managed by Portfolio Managers for Fiscal Year EndedDecember 31, 20111 Name of Portfolio Manager and Fund(s) Covered by this SAI Other Accounts Managed Number of Other Accounts Total Assets of Other Accounts (in millions) Number of Accounts which Advisory Fee is Based on Account Performance Total Assets in the Accounts which Advisory Fee is Based on Account Performance (in millions) FIMCO’s Portfolio Managers: Rodwell Chadehumbe: Government Target Maturity 2015 Other Registered Investment Companies 1 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 1 On December 3, 2012, Mr. Chadehumbe began serving as Co-Portfolio Manager of the Government Fund and Target Maturity 2015 Fund and the chart above reflects the most recent available information as of the close of business dated December 3, 2012. 2. The information in the “Portfolio Managers” section under the heading “D. Portfolio Manager Fund Ownership for Fiscal Year Ended December 31, 2011” on page I-17 related to Rodwell Chadehumbe is added as follows: D.Portfolio Manager Fund Ownership for Fiscal Year Ended December 31, 20112 FIMCO’s Portfolio Managers: Name Funds Covered by this SAI Dollar Range of Fund Ownership (dollars) Rodwell Chadehumbe Government Fund None Target Maturity 2015 Fund
